DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Examiner suggests consistency with respect to front/forward and rear/rearward directions.  For example, the airbag cushion (#110) is described as unfolding in front of a vehicle driver, and the airbag cushion is described as being stored to the rear of a functional unit (#300).  However, if the airbag cushion is unfolded in front of the vehicle driver, then the airbag cushion would be stored in front of the functional unit, since the airbag cushion unfolds on the same directional side with respect to the driver as the airbag cushion is stored with respect to the functional unit.  Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  Examiner suggests changing “a collision” to --the collision-- (lines 2 and 4) since a collision has already been claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, it is unclear if “a second hinge” in line 9 is the same feature as “a second hinge” set forth in preceding line 6. If these are the same feature, Examiner suggests changing “a second hinge” in line 9 to --the second hinge--.  Clarification and rephrasing are required.
Claim 12 recites the limitation "The control system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrick et al. (US 10,857,884) in view of del Toro Reyna et al. (US 10,793,178).  Derrick et al. discloses a driver seat airbag apparatus for a vehicle comprising a steering wheel (#10) having a functional unit (visual display unit #30) located at a center portion (including center portion #25 and shaft/hub #22) of the steering wheel and configured to perform a function (has the ability to so perform, such as displaying information), and a rim (#20) connected to the center portion of the steering wheel (columns 3-4; figures 1-9), the driver seat airbag apparatus comprising:
(claim 1) an airbag module (#40) comprising an airbag cushion and an inflator (column 1, line 64-column 2, line 6; column 3, lines 47-59; column 4, lines 34-37; claims 1, 2), the airbag module positioned at a rear of the functional unit (#30; figures 1-9);
the functional unit (#30) configured to move for increasing a space between the functional unit and the rim (#20) of the steering wheel (#10; has the ability to so perform; figures 3-6; columns 3-4);
wherein the airbag cushion is configured to expand through the increased space between the functional unit (#30) and the rim (#20) of the steering wheel (#10) when deployed (has the ability to so perform; column 1, line 64-column 2, line 6; column 3, lines 47-59; column 4, lines 34-37; claims 1, 2);
(claim 3) wherein, to move the functional unit (#30), the functional unit rotates in a front-rear direction or a vertical direction of the steering wheel (#10), or rotates with respect to a portion of the steering wheel (figures 3-6);
(claim 11) wherein the functional unit (#30) comprises a display device configured to perform a display function (has the ability to so perform; figures 1-9; columns 1-6).
In regards to claims 1-3 and 12-15, Derrick et al. discloses the functional unit (#30) configured to move for increasing a space between the functional unit and the rim (#20) of the steering wheel (#10; has the ability to so perform; figures 3-6; columns 3-4), but does not disclose an actuator configured to move the functional unit (#30).  Del Toro Reyna et al. teaches a driver seat airbag apparatus (assembly #100, 200) for a vehicle (#102) comprising a steering wheel (#104) having a first rim portion (#106) and a second rim portion (#108), the driver seat airbag apparatus comprising an airbag module comprising an airbag cushion (#116) and an inflator (#150), and an actuator (including piston #112, 212, cylinder #110, pyrotechnic #114) configured to move the second rim portion (#108) for increasing a space between the first and second rim portions (#106, 108) of the steering wheel (has the ability to so perform; figures 1B, 2B, 3B, 4B; column 2, lines 47-52; column 4, lines 24-46; column 6, line 64-column 7, line 21), and wherein the airbag cushion (#116) is configured to expand through the increased space between the first and second rim portions (#106, 108) of the steering wheel when deployed (has the ability to so perform; figures 1B, 2B, 3B, 4B), wherein the inflator (#150; figure 5) is further configured to receive a vehicle collision signal (has the ability to so perform; column 6, line 28-column 7, line 21), the actuator (#110, 112, 114, 212) is further configured to receive the vehicle collision signal simultaneously with the inflator (#150; has the ability to so perform; column 6, line 28-column 7, line 21) or a collision expectation signal before the inflator receives the vehicle collision signal (pre-impact sensing; column 6, lines 37-49), move the second rim portion (#108) simultaneously with the inflator (#150) supplying gas to the airbag cushion (#116) when the vehicle collision signal is received (column 6, line 28-column 7, line 21), move the functional unit before the inflator supplies the gas to the airbag cushion when the collision expectation signal is received (pre-impact sensing; column 6, lines 37-49), wherein the vehicle collision signal indicates that a vehicle collision has occurred and the collision expectation signal indicates that a vehicle collision is about to occur (has the ability to so perform; figure 5; column 6, line 28-column 7, line 21).  Del Toro Reyna et al. further teaches a control system (figure 5) for the driver seat airbag apparatus (#100, 200), comprising a prediction part configured to predict a collision of the vehicle (#102; has the ability to so perform via pre-impact sensing; column 6, lines 37-49), a controller configured to control the actuator (#110, 112, 114, 212) to move the second rim portion (#108) when the prediction part predicts a collision of the vehicle (#102; has the ability to so perform via pre-impact sensing; column 6, lines 37-49), and a detection part (including pre-impact sensors) configured to detect a collision of the vehicle (#102; has the ability to so perform via pre-impact sensing; column 6, lines 37-49), wherein the controller is further configured to control the inflator (#150) to deploy the airbag cushion (#116) when the detection part detects the collision of the vehicle (#102; has the ability to so perform; column 6, line 28-column 7, line 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the actuator and control system as taught by del Toro Reyna et al., to improve the driver seat airbag apparatus of Derrick et al., for the predictable result of providing more controlled movement of the functional unit with respect to the steering wheel rim.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrick et al. (US 10,857,884) in view of del Toro Reyna et al. (US 10,793,178), further in view of Faigle et al. (US 6,394,489).  Derrick et al. discloses the driver seat airbag apparatus, as set forth above, wherein
(claim 7) the airbag module (#40) further comprises an airbag housing (figure 7) coupled to the steering wheel (#10), having an upper opening (covered by cover #44) and storing the airbag cushion;
the airbag cushion, as configured, unfolds and expands through the upper opening (covered by cover #44) of the airbag housing when deployed (columns 1-6);
the functional unit (#30) is located at a front of the airbag housing (figures 1-9);
(claim 8) the airbag module (#40) further comprises a housing cover (#44) coupled to and covering the airbag housing (figures 4-7), covering the opening of the airbag housing, and arranged to separate from the airbag housing (via tear seam #42; figure 7) and expose the upper opening of the airbag housing toward a front of the steering wheel (#10) when the airbag cushion unfolds (columns 1-6);
(claim 9) wherein the housing cover (#44), as configured, rotates with respect to the airbag housing so that a front end of the housing cover moves upwardly and the upper opening of the airbag housing is exposed toward the front of the steering wheel (#10; has the ability to so perform, based at least in part on location of tear seam #42; figure 7).
In regards to claim 7, Derrick et al., as modified by del Toro Reyna et al., does not disclose the inflator is positioned at a lower portion of the airbag housing.  Faigle et al. teaches a driver seat airbag apparatus (#10) for a vehicle (#12) comprising a steering wheel (#14) and an airbag module (#40) comprising an airbag cushion (#44) and an inflator (#46), wherein the inflator is positioned at a lower portion of an airbag housing (#42; figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the inflator positioned at a lower portion of the airbag housing as taught by Faigle et al., to improve the driver seat airbag apparatus of Derrick et al., as modified by del Toro Reyna et al., for the predictable result of optimally locating the inflator for preferred inflation characteristics of the airbag cushion.

Allowable Subject Matter
Claims 4-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 appears to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses steering wheel mounted airbag devices and functional devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614